The commissioner reached the conclusion that the injury which caused the death of the decedent arose out of and in the course of his employment.
The question presented to us by this record is whether, under the subordinate facts found, that conclusion could be legally and logically drawn from them.
No question is raised by the appeal relating to a correction of the finding of the commissioner.
When a certain method of approach to a plant involves the subjection of an employee to a peculiar risk, as in crossing a railroad track, the question whether such a risk is an incident of the employment and hence compensable, if an injury to an employee arises from his subjection to it, depends upon whether the cause of injury is a risk annexed as an incident to the employment by express agreement or by the conduct of the parties. There was no express agreement that the employees living west of the tracks should approach or leave the plant by the path described above. Was the conduct of the Brick Company and its employees who lived on South Street west of the railroad tracks such that it could be legally and logically concluded therefrom, that the use of such path and approach to the plant, with its attendant dangers from trains moving on the tracks, was a risk annexed to or incident to the employment? The finding discloses that such beaten traveled path existed and had been used by employees living west of the tracks on South Street for many years; that the Brick Company had never objected to this use of the path, but that it knew that its employees so used the path and it acquiesced in this use, and contemplated that they would so use the path, *Page 453 
and the employees living on South Street believed that the Brick Company intended them to so use the path. A foreman of the company had so used the path more than ten years, and the injured employee knew that he had so used it. The use of the path, by shortening the route, added from five to seven minutes to the dinner hour of the employees, and thereby added to their comfort and diminished the likelihood of their being tardy at the plant, and so benefited the employer.
In view of these facts, the conclusion of the commissioner that the using of this path as a way of approach to the plant by employees living west of the tracks was a risk annexed, by the conduct of the parties, as an incident to the employment, and hence that the injuries causing the death of the decedent arose out of and in the course of the decedent's employment, were conclusions legally and logically drawn from the subordinate facts. For analogous rulings, seeProcaccino v. Horton  Sons, 95 Conn. 408,111 A. 594; Sundine's Case, 218 Mass. 1, 105 N.E. 433;Cudahy Packing Co. v. Parramore, 263 U.S. 418,44 Sup. Ct. 153.
   The Superior Court is advised to confirm the award of the commissioner.
In this opinion the other judges concurred.